UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6469


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC FRANCISCO ALVAREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:08-cr-00274-WO-1; 1:10-cv-00629-WO-PTS)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Francisco Alvarez, Appellant Pro Se.   Harry L. Hobgood,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Francisco Alvarez seeks to appeal the district

court’s    order    accepting       the      recommendation         of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a     certificate        of   appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,       537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Alvarez has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument        because    the    facts      and   legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3